Citation Nr: 1814008	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, left lower extremity (sciatic nerve), to include a compensable rating prior to December 1, 2014.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity (sciatic nerve), to include a compensable rating prior to July 22, 2016.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs
ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that although an October 2012 rating decision was certified on appeal, the "claim" submitted in August 2011 is best construed as a notice of disagreement (NOD) with the initial ratings assigned in the September 2010 rating decision following the grant of service connection for low back strain.  The Board notes that the NOD filed also indicated disagreement with the initial ratings assigned following the grant of service connection for right knee chondromalacia and right hip strain; however as the RO failed to issue a statement of the case (SOC), the Board remanded the issues in December 2015 for the issuance of a SOC on the issues of higher initial ratings for right knee chondromalacia and right hip strain.  Thereafter, the RO issued a June 2016 SOC on the matters and the Veteran did not file a substantive appeal, VA Form 9 to perfect the appeal.  Because the Veteran did not perfect an appeal on the right knee and hip increased rating claims, no further action on these issues by the Board is warranted. 

In the December 2015 Board remand, the Board indicated that the December 2014 VA spine examination report reflected a diagnosis of intervertebral disc syndrome and noted decreased ability to sit, stand, or walk for prolonged periods, and that the Veteran had recently been laid off from his job as a result of missing two weeks of work in the previous year, which raised the issue of entitlement to a TDIU.  Accordingly, the Board found that entitlement to a TDIU was part of the higher rating claim for the service-connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, the issue remains before the Board as reflected on the title page. 

During the appeal period, in a December 2014 rating decision, the RO granted service connection for radiculopathy, left lower extremity (sciatic nerve) with a 10 percent evaluation, effective December 1, 2014, and in a September 2016 rating decision, the RO granted service connection for radiculopathy, right lower extremity (sciatic nerve) associated with degenerative joint disease progression of low back strain with a 10 percent evaluation, effective July 22, 2016.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine 38 C.F.R. 
§ 4.71a, DC 5235-5243 requires consideration of neurological findings, including bladder or bowel impairment.  Accordingly, as service connection was granted for radiculopathy in relation to the Veteran's service-connected lumbar spine disability, the Board notes that the issues of entitlement to increased ratings for radiculopathy of each lower extremity are before the Board for the entire period of time on appeal, including entitlement to a compensable evaluation for left lower extremity radiculopathy prior to December 1, 2014, and entitlement to a compensable evaluation for right lower extremity radiculopathy prior to July 22, 2016.  The issues are reflected on the title page accordingly.  

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the Veteran's representative waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2017).  See December 2016 Statement of Accredited Representative in Appealed Case. 






FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran had greater than 60 degrees forward flexion of the thoracolumbar spine and combined range of motion of the thoracolumbar spine greater than 120 degrees.

2.  The preponderance of the evidence is against a finding that for the period prior to December 1, 2014, the Veteran's service-connected radiculopathy, left lower extremity (sciatic nerve) had been productive of mildly severe incomplete paralysis of the sciatic nerve.

3.  The preponderance of the evidence is against a finding that for the period beginning December 1, 2014, the Veteran's service-connected radiculopathy, left lower extremity (sciatic nerve) has been productive of moderately severe incomplete paralysis of the sciatic nerve.

4.  The preponderance of the evidence is against a finding that for the period prior to July 22, 2016, the Veteran's service-connected radiculopathy, right lower extremity (sciatic nerve) had been productive of mildly severe incomplete paralysis of the sciatic nerve.

5.  The preponderance of the evidence is against a finding that for the period beginning July 22, 2016, the Veteran's service-connected radiculopathy, right lower extremity (sciatic nerve) has been productive of moderately severe incomplete paralysis of the sciatic nerve.

6.  The Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  

7.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Codes (DCs) 5235-5243; 8520 (2017).

2.  For the period prior to December 1, 2014, the criteria for a compensable rating for service-connected radiculopathy, left lower extremity (sciatic nerve) have not been met.  38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8520 (2017).

3.  Beginning December 1, 2014, the criteria for a 20 percent rating for service-connected radiculopathy, left lower extremity (sciatic nerve) have not been met.  38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8520 (2017).

4.  For the period prior to July 22, 2016, the criteria for a compensable rating for service-connected radiculopathy, right lower extremity (sciatic nerve) have not been met.  38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8520 (2017).

5.  Beginning July 22, 2016, the criteria for a 20 percent rating for service-connected radiculopathy, right lower extremity (sciatic nerve) have not been met.  38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8520 (2017).

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The spine is rated under 38 C.F.R. § 4.71a, DCs 5235-5243 according to a General Rating Formula for Disease and Injuries of the Spine (General Formula) unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula).  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Schedular disability ratings are assigned for the spine from 100 percent to 10 percent according to the formulas as follows:

Under the General Formula, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  There is no equivalent rating under the IVDS Formula.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no equivalent rating under the General Formula. 

Under the General Formula, a 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  There is no equivalent rating under the IVDS Formula.

Under the General Formula, a 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Under the General Formula, a 30 percent rating contemplates forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  There is no equivalent rating under the IVDS Formula.

Under the General Formula, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Alternatively, under the IVDS Formula, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Under the General Formula, a 10 percent rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Alternatively, under the IVDS Formula, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Lumbar Spine Analysis

In a September 2010 rating decision, service connection for a low back strain was granted and assigned a 10 percent evaluation, effective July 6, 2009.  Thereafter, in an August 2011 NOD, the Veteran requested a higher evaluation for his low back condition.  See August 2011 NOD and Veteran's Supplemental Claim for Compensation.  
The Board finds that an increased rating for the orthopedic manifestations of the Veteran's lumbar spine disability is not warranted at any time during the appeal period.

In this case, the Veteran was afforded multiple VA examinations, which consistently demonstrated that the Veteran had greater than 60 degrees forward flexion of the thoracolumbar spine and combined range of motion of the thoracolumbar spine greater than 120 degrees.  The Veteran did not have muscular atrophy.  He did not have ankylosis of the spine.  There were no other neurologic findings or abnormalities related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  See July 2010, September 2012, December 2014, and July 2016 VA back examination reports.  Specifically, his July 2016 VA back examination report revealed his most reduced range of motion results with initial range of motion testing showing forward flexion from zero to 90 degrees; extension from zero to 20 degrees; right lateral flexion from zero to 15 degrees; left lateral flexion from zero to 15 degrees; right lateral rotation from zero to 25 degrees; and left lateral rotation from zero to 25 degrees.  His combined range of motion was 190 degrees.  Range of motion itself did not contribute to functional loss.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  

The Board next turns to the question of whether the Veteran is entitled to a higher rating based upon the diagnostic criteria pertaining to IVDS.  See 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.  

In this case, although the Veteran has reported experiencing flare-ups, there is no evidence of any incapacitating episodes as defined by VA regulation during the entire appeal period.  The Board takes into account the Veteran's lay statements regarding his low back disability; however, he has not described incapacitation as defined by VA regulation.  In fact, VA examinations throughout the record consistently demonstrated that the Veteran did not experience incapacitating episodes of IVDS requiring a prescription for bed rest.  See July 2010, September 2012, December 2014, and July 2016 VA back examination reports.  Specifically, the Veteran's December 2014 VA back examination report indicated he had IVDS of the thoracolumbar spine without any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Moreover, review of the record reveals there was no competent medical opinion supporting a finding that the Veteran's disability picture for his back disability more nearly approximated a 20 percent or higher rating under either the General Formula or IVDS formula. 

In conclusion, the Board finds that Veteran's claim for a higher rating of at least 20 percent under the applicable rating criteria for his low back disability must be denied as the preponderance of the evidence shows that the Veteran's disability picture for his back disability more nearly approximates a 10 percent rating for the entire period on appeal.  

Radiculopathy Analysis

Next, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine 38 C.F.R. § 4.71a, DC 5235-5243 requires consideration of neurological findings, including bladder or bowel impairment.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, during the appeal period, the Veteran was granted service connected for right and left lower extremity radiculopathy associated with the sciatic nerve with under DC 8520.  As noted in the Introduction, the Board will evaluate whether an initial rating in excess of 10 percent for service-connected radiculopathy, left lower extremity (sciatic nerve), effective December 1, 2014, and a compensable rating prior to December 1, 2014, is warranted, as well as whether an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity (sciatic nerve), effective July 22, 2016, and a compensable rating prior to July 22, 2016, is warranted. 

Left Lower Extremity

The evidence of record reflects that the Veteran's radicular symptoms affecting the sciatic nerve, left lower extremity, were noncompensable prior to December 1, 2014, and mildly severe beginning December 1, 2014.

Although the Veteran has reported radiating pain in the left lower extremity, the Board finds there is no indication during period prior to December 1, 2014, that the Veteran had mild paralysis of the left lower extremity.  Prior to December 1, 2014, sensory examinations were generally intact.  The July 2010 VA low back examination report indicated that the Veteran did not have a history of hospitalization or surgery; spine trauma; spine neo-plasm; or spine condition flare-ups.  The Veteran did not have urinary continence, urinary urgency, urinary frequency, urinary retention, nocturia, fecal incontinence, constipation, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  He did not have a history of incapacitating episodes of spine disease.  There was no thoracolumbar spine ankylosis; no spasm; and no pain with motion.  Sensory examination findings showed bilateral lower extremity sciatica with normal vibration, normal position sense, normal pain on pinprick, normal light to touch, and no dysesthesias.  There was no muscle atrophy.  The September 2012 VA back condition examination report indicated the Veteran did not have muscle atrophy; had normal sensory examination; and did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, left lower extremity do not meet or nearly approximate the criteria for a compensable rating for the period prior to December 1, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Turning to the period beginning December 1, 2014, the Board finds that a rating in excess of 10 percent for left lower extremity radiculopathy is not warranted.  The December 2014 back examination report indicated the Veteran had diagnosed lumbar radiculitis, left S-1.  The Veteran did not report that flare-ups impacted the function of the thoracolumbar spine.  The Veteran reported intermittent moderate to severe pain in his low back that radiated into his bilateral buttocks, posterior left thigh, and posterolateral left calf.  The examination report indicated that the Veteran had bilateral radicular pain or other signs and symptoms due to radiculopathy including mild left lower extremity parasthesias and/or dyesthesias; mild left lower extremity intermittent pain; and no other signs or symptoms of radiculopathy.  The nerve roots involved were the left side L4/L5/S1/S2/S3 nerve roots (sciatic nerve) with mild radiculopathy of the left.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  The December 2014 VA peripheral nerves condition examination report indicated that the Veteran had diagnosed lumbar radiculitis, left S-4.  The Veteran did not have muscle atrophy.  Sensory examination revealed normal findings.  The Veteran had normal long thoracic nerves bilaterally; normal upper, middle, and lower radicular groups bilaterally; normal sciatic nerve on the right side; and incomplete paralysis of the sciatica nerve on the left side with mild severity.  The July 2016 VA back examination report indicated he had diagnosed bilateral radiculopathy.  The Veteran reported flare-ups of the of the thoracolumbar spine described as sharp pain and nerve pain running from his neck down to his spine and legs.  The Veteran reported having functional loss or functional impairment of the thoracolumbar spine described as "can't sit for more than 30 minutes without flare ups running down back, buttocks, and legs."  The Veteran did not have muscular atrophy.  He had radicular pain and other signs or symptoms due to radiculopathy identified as mild intermittent pain of the bilateral lower extremities and mild numbness of the bilateral lower extremities, but without constant pain and did not have paresthesias and/or dysesthesias.  The nerve root involved was the sciatica nerve.  There were no other neurologic findings or abnormalities related to a thoracolumbar spine condition (such as bladder or bowel problems).  Based on the complaints and objective findings including that the Veteran's left lower extremity radiculopathy symptoms have been characterized as no more than "mild", the Board finds that the Veteran's radiculopathy affecting the sciatic nerve, left lower extremity do not meet or nearly approximate the criteria for a disability rating in excess of 10 percent for the period beginning December 1, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Therefore, the Board finds that for the period prior to December 1, 2014, the preponderance of the evidence is against the assignment of a compensable rating and beginning December 1, 2014, a 20 percent is not warranted for the left lower extremity radiculopathy.  




Right Lower Extremity

The evidence of record reflects that the Veteran's radicular symptoms affecting the sciatic nerve, right lower extremity, were noncompensable prior to July 22, 2016, and mildly severe beginning July 22, 2016.  

Although the Veteran has reported radiating pain in the right lower extremity, the Board finds there is no indication during period from July 22, 2016, that the Veteran had mild paralysis of the right extremity.  Prior to July 22, 2016, sensory examinations were generally intact.  The July 2010 VA low back examination report indicated that the Veteran did not have a history of hospitalization or surgery; spine trauma; spine neo-plasm; or spine condition flare-ups.  The Veteran did not have urinary continence, urinary urgency, urinary frequency, urinary retention, nocturia, fecal incontinence, constipation, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  He did not have a history of incapacitating episodes of spine disease.  There was no thoracolumbar spine ankylosis; no spasm; and no pain with motion.  Sensory examination findings showed bilateral lower extremity sciatica with normal vibration, normal position sense, normal pain on pinprick, normal light to touch, and no dysesthesias.  There was no muscle atrophy.  The September 2012 VA back condition examination report indicated the Veteran did not have muscle atrophy; had normal sensory examination; and did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  The December 2014 back examination report indicated the Veteran had diagnosed lumbar radiculitis, left S-1.  The Veteran did not report that flare-ups impact the function of the thoracolumbar spine.  The Veteran reported intermittent moderate to severe pain in his low back that radiated into his bilateral buttocks, posterior left thigh, and posterolateral left calf.  The examination report indicated that the nerve roots involved were the left side L4/L5/S1/S2/S3 nerve roots (sciatic nerve) with mild radiculopathy of the left side and the right side was not affected with radiculopathy.  He had no right lower extremity parasthesias and/or dyesthesias; no right lower extremity intermittent pain; no lower extremity constant pain bilaterally; no lower extremity numbness bilaterally; and no other signs or symptoms of radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes.  The December 2014 VA peripheral nerves condition examination and the examination report indicated that the Veteran had a diagnosed of lumbar radiculitis, left S-4.  The Veteran did not have muscle atrophy.  Sensory examination revealed normal findings.  The Veteran had normal long thoracic nerves bilaterally; normal upper, middle, and lower radicular groups bilaterally; and normal sciatic nerve on the right side.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, right lower extremity do not meet or nearly approximate the criteria for a compensable rating for the period prior to July 22, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Turning to the period beginning July 22, 2016, the Board finds that a rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.   

The Veteran was afforded a July 2016 VA back examination and the examination report indicated he had diagnosed bilateral radiculopathy.  The Veteran reported flare-ups of the of the thoracolumbar spine described as sharp pain and nerve pain running from his neck down to his spine and legs.  The Veteran reported having functional loss or functional impairment of the thoracolumbar spine described as "can't sit for more than 30 minutes without flare ups running down back, buttocks, and legs."  The Veteran did not have muscular atrophy.  He had radicular pain and other signs or symptoms due to radiculopathy identified as mild intermittent pain of the bilateral lower extremities and mild numbness of the bilateral lower extremities, but without constant pain and did not have paresthesias and/or dysesthesias.  The nerve root involved was the sciatica nerve.  There were no other neurologic findings or abnormalities related to a thoracolumbar spine condition (such as bladder or bowel problems).  Based on the complaints and objective findings including that the Veteran's right lower extremity radiculopathy symptoms have been characterized as no more than "mild", the Board finds that the Veteran's radiculopathy affecting the sciatic nerve, right lower extremity do not meet or nearly approximate the criteria for a disability rating in excess of 10 percent for the period beginning July 22, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.
Therefore, the Board finds that for the period prior to July 22, 2016, the preponderance of the evidence is against the assignment of a compensable rating and beginning July 22, 2016, a rating in excess of 10 percent is not warranted for the right extremity radiculopathy.  

	II. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In the instant matter, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board finds the evidence shows that the Veteran has the training and skills necessary to adjust to a range of unskilled, semi-skilled, and skilled work.  The Veteran's military personnel records show he performed skilled work in-service in financial management and as a comptroller craftsman.  See Form DD- 214.  An August 2005 VA examination report indicated that the Veteran was currently working in accounting and finance.  Moreover, the Veteran is currently working and his typical schedule was full-time (35 to 40 hours).  See March 2017 Work Accommodation Request. 

The Veteran was afforded a July 2010 VA back examination and, although the Veteran reported that he was unemployed five years because he was unable to find a suitable job, the examiner indicated that the Veteran's recurring low back strain, osteoarthritis sacroiliac joint did not have an effect on his usual occupation or work problems; his status-post right hand surgery had significant effects on usual occupation described as problems with keyboard in the right hand and this is the type he had always done; his hypertension did not have any effects on usual occupation or resulting work problems; his recurrent right hip strain did not have significant effects on usual occupation; and his chondromalacia patella with spur of the right knee did not have significant effects on usual occupation.  

A December 2011 Report of General Information indicated that the Veteran called to ask that his exam request be resubmitted in order to get an appointment he would be able to attend and that unfortunately, the available appointments were not dates that allowed for the Veteran to get off of work.  

The Veteran was afforded a September 2012 VA scars/disfigurement examination and the report indicated that his hand, thumb, or finger conditions did not impact his ability to work.  

The Veteran was afforded a September 2012 VA hand and finger conditions examination and the report indicated that his hand, thumb, or finger conditions did not impact his ability to work.  

The Veteran was afforded a September 20102 VA hip and thigh examination and the report indicated that his hip and/or thigh condition did not impact his ability to work.

The Veteran was afforded a September 2012 VA knee and lower leg condition examination and the report indicated that his knee and/or lower leg condition impacted his ability with the impact described as pain with prolonged walking. 

The Veteran was afforded a September 2012 VA back condition examination and the report indicated his thoracolumbar spine (back) condition had an impact on his ability to work described as painful movement.  

October 2014 radiographic imaging of the Veteran's low back showed mild degenerative changes with degenerative disc disease at L2-L3 and L5-S1; minimal disc bulge but no overt central and/or exiting foramina stenosis; retroperitoneum was unremarkable for abnormal findings of an aneurysm and/or adenopathy/other masses; no abnormal fluid collections; and mild degenerative facet changes.  

The Veteran was afforded a December 2014 VA back examination and the report indicated the Veteran's thoracolumbar spine condition impacted his ability to work with the impact described as decreased ability to sit, stand, or walk for prolonged periods and decreased ability to bend, stoop, twist, or lift weight.  Additionally, the Veteran reported that he was recently laid off from work after missing two weeks of work over the last year.  

The Veteran was afforded a December 2014 VA peripheral nerves condition examination and the report indicated diagnoses of carpal tunnel syndrome, radial tunnel syndrome, and lumbar radiculitis, left S-1 with the impact on his ability to work described as decreased ability to use dominant right hand for strength, fine motor, or repetitive tasks.

The Veteran was afforded a December 2014 VA hand and fingers condition examination and the report indicated his hand, thumb, or finger conditions impacted his ability to work and the impact was described as decreased ability to use dominant right hand for strength, fine motor, or repetitive tasks. 

The Veteran was afforded a December 2014 VA scars/disfigurement examination and the report indicated that his scars (regardless of location) or disfigurement of the head, face, or neck did not impact his ability to work.

The Veteran was afforded a December 2015 knee examination and the examination report indicated that the Veteran's knee conditions impacted his ability to perform occupational tasks described as difficulty with lifting, carrying heavy loads (may be due to recent surgery of knee; ongoing recovery; and difficulty with heel, toes, tandem walking, and squatting. 

The Veteran was afforded a July 2016 VA back examination and the report indicated that his back condition impacted his ability to work and the impact was described as low back pain and degenerative joint disease limited his sitting to 30-45 minutes at a time; would need frequent breaks to stand and move around; and his lifting would be limited to less than 25 pounds. 

In a July 2016 VA back medical opinion regarding conflicting medical evidence, the examiner indicated that he reviewed the conflicting medical evidence opined that the Veteran has intermittent severe pain from degenerative joint disease in his lumbar spine that restricts him to four to six hours a day of sitting with frequent breaks; lifting less than 25 pounds by his reports; would be able to bend and lift occasionally with frequent restrictions; and was capable of gainful employment, but required adaption to allow him to stand or change positions as noted.  

The record includes documents associated with the Veteran's March 2017 work accommodations request wherein the Veteran identified the nature of his qualifying disability as lower back pain, right hip pain, and sciatic nerve pain in the right leg and he requested accommodations including to reduce his minimum work hours from 35 to 20 due to his inability to sit/stand for no more than one hour before his back and legs were in pain.  In a corresponding physician's form, the Veteran's physician indicated that the Veteran had a physical impairment identified as low back pain and sciatica to the lower extremities.  The physician indicates that the Veteran had limitations interfering with his job performance described as moderate to severe low back pain with sciatica pain in the bilateral lower extremities with the adjustments to the work environment that would enable him to perform essential functions including less working hours with accommodations while working.  The physician indicated that the Veteran's typical schedule was full time 35-40 hours per week and would need reduced minimum hours.   

The record shows that the Veteran has experienced some periods of unemployment or underemployment during the period at issue.  See January 2010 VA examination report.  However, the Board finds that despite experiencing some unemployment or underemployment, the record shows that the Veteran was able to obtain and maintain substantial gainful employment and is currently employed.  See July 2010, September 2012, December 2014, December 2015, and July 2016 VA examination reports; see also March 2017 Work Accommodation Request.  

Additionally, the Board notes the periods of unemployment are not the result of his service-connected disabilities.  The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  

Moreover, the record reveals that the Veteran is currently employed.  The Board acknowledges his service-connected disabilities have resulted in limitations; however these do not preclude his ability to obtain and maintain substantially gainful employment.  See July 2010, September 2012, December 2014, December 2015, and July 2016 VA examination reports.  Moreover, the evidence shows the Veteran is maintaining his job at this time.  

In light of the above, the Board finds that the preponderance of the evidence shows that the Veteran is currently maintaining substantial gainful employment (with some difficulties) in a job that allows for reasonable accommodations.  Moreover, even if the Veteran becomes unable to perform his current job, the preponderance of the evidence indicates that the Veteran would be able to obtain and maintain substantial gainful employment of another job.  Accordingly, after reviewing the evidence of record, the Board finds referral to the Director of Compensation Service is not warranted because the preponderance of the evidence is against a finding that the Veteran is unable to maintain substantial gainful employment.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.  

Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, left lower extremity (sciatic nerve), to include a compensable rating prior to December 1, 2014, is denied. 

Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity (sciatic nerve), to include a compensable rating prior to July 22, 2016, is denied. 

Entitlement to a TDIU is denied. 



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


